Title: From Alexander Hamilton to John B. Church, 10 March 1784
From: Hamilton, Alexander
To: Church, John B.


New York, March 10th. 1784
My Dear Sir
In my last to you I informed you that a project for a land bank had been set on foot by Mr. Sayre as the ostensible Parent; but that I had reason to suspect the Chancellor was the true father. The fact has turned out as I supposed; and the Chancellor with a number of others have since petitioned the Legislature for an exclusive charter for the proposed bank. I thought it necessary not only with a view to your project, but for the sake of the commercial interests of the state to start an opposition to this scheme; and took occasion to point out its absurdity and inconvenience to some of the most intelligent Merchants; who presently saw the matter in a proper light and began to take measures to defeat the plan.
The Chancellor had taken so much pains with the country members, that they all began to be persuaded that the land bank was the true Philosophers stone that was to turn all their rocks and trees into gold—and there was great reason to apprehend a majority of the Legislature would have adopted his views. It became necessary to convince the projectors themselves of the impracticability of their scheme and to counteract the impressions they had made by a direct application to the Legislature. Some of the Merchants to effect these purposes set on foot a subscription for a money-bank and called upon me to subscribe. I was a little embarrassed how to act but upon the whole I concluded it best to fall in with them, and endeavour to induce them to put the business upon such a footing as might enable you with advantage to combine your interests with theirs; for since the thing had been taken up upon the broad footing of the whole body of the Merchants, it appeared to me that it never would be your interest to persue a distinct project in opposition to theirs; but that you would prefer, so far as you might choose to employ money in this way, to become purchaser in the general bank. The object, on this supposition, was to have the bank founded on such principles as would give you a proper weight in the direction. Unluckily for this purpose I entered rather late into the measure: proposals had been agreed upon, in which among other things it was settled that no stockholder to whatever amount should have more than seven votes, which was the number to which a holder of ten shares was to be intitled. At an after meeting of some of the most influential characters I engaged them so far to depart from this ground as to allow a vote for every five shares above ten.
The stockholders have since thought proper to appoint me one of the directors. I shall hold it till Wadsworth and you come out and if you choose to become parties to this bank, I shall make a vacancy for one of you. I enclose you the constitution and the names of the President directors and Cashier.
An application for a Charter has been made to the Legislature with a petition against granting an exclusive one to the land bank. The measures which have been taken appear to have had their effect upon the minds of the partizans of the land bank.
The affairs of the bank in Pensylvania appear to be in some confusion. They have stopped discounts; but I have no apprehension that there is any thing more in the matter than temporary embarrassment, from having a little overshot their mark in their issues of paper, and from the opposition which the attempt to establish a new bank had produced.
I have had no tolerable offer for your land in Connecticut. Forty shillings that currency per acre has been the highest but I have written to Mr Campfield requesting him to inform himself well of the value of the land; and if he thinks it is not worth more to accept the offer. I am told he is a judicious and honest man and I presume the land where it is will never be worth anything to you if it remains unsold. Betsey joins me in best affections to Mrs. C & yourself. Our Compliments to W.
I am most sincerely    Dr sir    Yr. affectionate friend & servant
A Hamilton
